ACCEPTED
                                                                                      01-15-00544-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 9/15/2015 2:38:29 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK




                          No. 01-15-00544-CV
                                                                FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                 3Sn tbe jfir%t q[:ourt of       ~ppeal% 9/15/2015 2:38:29 PM
                                                         CHRISTOPHER A. PRINE
                         1!)ou%ton, ZlrexaS'                     Clerk


TERRY NEFF AND IRON WORKERS Mm-SOUTH PENSION FUND, DERIVATIVELY ON
             BEHALF OF WEATHERFORD INTERNATIONAL LTD.,

                                                      Appellants,

                                     v.

 NICHOLAS F. BRADY, DAVID J. BUTTERS, WILLILAM E. MACAULAY, ROBERT B.
MILLARD, ROBERT K. MOSES, JR., ROBERT A RAYNE, BERNARD J. DUROC-DANNER
                        AND BRUCE M. MARTIN,

                                                      Appellees,


     Appeal from the 270th Judicial District Court, Harris County, Texas


           GEORGE C. AGUILAR'S UNOPPOSED MOTION
                FOR PRO HAC VICE ADMISSION


     Joe Kendall (SBN 11260700)           George C. Aguilar (CA SBN 126535)
  Jamie J. McKey (SBN 24045262)               ROBBINS ARROYO LLP
  KENDALL LAW GROUP, LLP                       600 B Street, Suite 1900
 3232 McKinney Avenue, Suite 700                 San Diego, CA 92101
          Dallas, TX 75204                   gaguilar@robbinsarroyo.com
   jkendall@kendalllawgroup.com               Telephone: (619) 525-3990
   jmckey@kendalllawgroup.com                 Facsimile: (619) 525-3991
      Telephone: (214) 744-3000
      Facsimile: (214) 744-3015

                       ATTORNEYS FOR APPELLANTS
      I, George C. Aguilar, under the authority of the Rules Governing Admission to

the Bar of Texas, Rule XIX, file this Unopposed Motion for Pro Hae Vice Admission

to appear before the Court.

                                 I.    FACTS

       1.    As a mandatory initial requirement, I have complied with the

requirements of Texas Government Code §82.0361 concerning payment of a non-

resident attorney fee to the Board of Law Examiners. A true and correct copy of the

Non-Resident Acknowledgment Letter is attached hereto as Exhibit A.

      2.     I am associated with Jamie J. McKey of Kendall Law Group, who will

personally participate in the proceedings of this case. Jamie J. McKey is a practicing

attorney and a member of the State Bar of Texas. Ms. McKey's State Bar card number

is 24045262 and her office address, telephone number, and facsimile number are:

Kendall Law Group, LLP, 3232 McKinney Avenue, Suite 700, Houston, Texas

75204, Telephone: (214) 744-3000, Facsimile: (214) 744-3015.

      3.     I am an active member in good standing of the following jurisdictions:

State of California; U.S. District Court for the Northern, Central, and Southern

Districts of California; U.S. District Court for the Eastern District ofWisconsin; U.S.

District Court for the District of Colorado; and the U.S. Court of Appeals for the

Second, Ninth, and Tenth Circuits.




                                           1
      4.     I have not been the subject of disciplinary action in the last five years by

the bar or courts of any jurisdiction in which I am licensed.

      5.     I have not been denied admission to the courts of any state or to any

federal court during the last five years.

      6.     I am familiar with the State Bar Act, the State Bar Rules, and the Texas

Disciplinary Rules of Professional Conduct governing conduct of members of the

State Bar of Texas, and I will abide by and comply with those rules as long as this

cause of action is pending.

      7.     I have appeared or sought leave to appear in the following Texas State

courts in the last two years:

             (a)    Neff v. Brady, et al., Cause No. 2010-40764, 270th Judicial

District, Harris County, Texas;

             (b)    Phillips, et al. v. Durham, et al., Cause No. 10-07655, 134th

Judicial District, Dallas County, Texas;

             (c)    Pierce v. Stephenson, et al., Cause No. DC-14-13645, 193rd

Judicial District, Dallas County, Texas;

             (d)    Richardson v. Newman, et al., Cause No. 2013-00623, 333rd

Judicial District, Harris County, Texas; and

             (e)    Richardson v. Newman, et al., No. 01-13-00757-CV, First Court of

Appeals, Houston, Texas.



                                            2
        8.    My office address, telephone number, and facsimile number are Robbins

 Arroyo LLP, 600 B Street, Suite 1900, San Diego, California 92101, Telephone: (619)

- 525-3990, Facsimile: (619) 525-3991.

                               II.    PRAYER

       For these reasons, I ask this Court to grant my Unopposed Motion for Pro Hae

 Vice Admission and to allow me to appear before this Court until the conclusion of

 this cause of action.


 Dated: September 3, 2015                     Respectfully submitted,




                                              Attorneys for Appellants

                         CERTIFICATE OF CONFERENCE

        As required by Texas Rule of Appellate Procedure 10.l(a)(5), I hereby certify
 that counsel for Appellants conferred with counsel for Appellees regarding George C.
 Aguilar's Motion for Pro Hae Vice Admission. Counsel for Appellees confirmed that
 Appellees do not oppose the motion.




                                          3
                                             AFFIDAVIT

STATE OF CALIFORNIA )
                    ) ss.:
COUNTY OF SAN DIEGO )

        Comes now George C. Aguilar, oflawful age, being first duly sworn, and states
for his affidavit supporting the within Unopposed Motion for Pro Hae Vice Admission
that the above-mentioned facts are true based upon his knowledge, information, and
belief.




                                                                                  /g
Sworn to and subscribed before me thiO/Jciay of Septenr er,                     2~}     .



Notary Public

My commission expires:
                                                                        SUSAN E. MOLINA
                                                          .          Comml11lon ti 2089726
A notary public or other officer completing              ;           Nollry Publlc • C1llfornl1
this certificate verifies only the identity of the       J•             Sin Diego County          ..
individual who signed the document to which               •• .-•• JU STT· !•t '! J:c lJt tl
                                                                      0         1 1             1

this certificate is attached, and not the
truthfulness, accuracy, or validity of that
document.




                                                     4
                         CERTIFICATE OF SERVICE

      I hereby certify that on September   10,
                                             2015, a true and correct copy of the
foregoing motion was served on the following counsel in the manner indicated:

James A. Reeder, Jr.                       Rebecca N. Brandt
Jeffrey S. Johnston                        LATHAM & WATKINS LLP
 Stacy M. Neal                             811 Main Street, Suite 3700
Nicholas Shum                              Houston, TX 77002
Stephanie Miller                           rebecca.brandt@lw.com
VINSON & ELKINS LLP                        VIA E-FILE AND E-MAIL
 1001 Fannin St., Suite 2500
Houston, TX 77002                          Peter A. Wald
jreeder@velaw.com                          LATHAM & WATKINS LLP
jjohnston@velaw.com                        505 Montgomery Street, Suite 2000
sneal@velaw.com                            San Francisco, CA 94111
nshum@velaw.com                            peter.wald@lw.com
smiller@velaw.com                          VIA E-FILE AND E-MAIL
VIA E-FILE AND E-MAIL
                                           Kevin H. Metz
N. Scott Fletcher                          LATHAM & WATKINS LLP
Elizabeth G. Myers                         555 Eleventh Street NW, Suite 1000
JONES DAY                                  Washington, DC 20004
717 Texas, Suite 3300                      kevin.metz@lw.com
Houston, TX 77002                          VIA E-FILE AND E-MAIL
sfletcher@jonesday.com
egmyers@jonesday.com                       Noelle M. Reed
VIA E-FILE AND E-MAIL                      Charles W. Schwartz
                                           SKADDEN, ARPS, SLATE,
Robert S. Bennett                            MEAGHER & FLOM LLP
Ellen Kennedy                              1000 Louisiana Street, Suite 6800
HOGAN LOVELLS US LLP                       Houston, TX 77002
555 Thirteenth Street, NW                  noelle.reed@skadden.com
Washington, DC 20004                       charles.schwartz@skadden.com
robert. bennett@hoganlovells.com           VIA E-FILE AND E-MAIL
ellen.kennedy@hoganlovells.com
VIA E-FILE AND E-MAIL

ROBBINS GELLER RUDMAN
  &DOWDLLP
TRAVIS E. DOWNS III
BENNY C. GOODMAN III
ERIK W. LUEDEKE
655 West Broadway, Suite 1900
San Diego, CA 92101


                                       5
travisd@rgrdlaw.com
bennyg@rgrdlaw.com
el uedeke@rgrdlaw.com
VIA E-FILE AND E-MAIL




                        6